Exhibit 10.2


NOTICE OF REVOLVER AND TERM A AMENDMENT






August 12, 2009




To:           Each of the Lenders under and as defined in the Term B Credit
Agreement defined below.


 
Re:
Notice of Revolver and Term A Amendment (this “Notice”)





 
Ladies and Gentlemen:



Reference is hereby made to that certain (a) Revolving Credit Agreement dated as
of August 31, 2005, executed by Standard Pacific Corp. (“Borrower”), Bank of
America, N.A. (“Bank of America”), as Administrative Agent and L/C Issuer, and
the Lenders defined therein (such Lenders are collectively, the “Revolver
Lenders” and individually a “Revolver Lender”) (as amended, the “Revolving
Credit Agreement”), (b) Term Loan A Credit Agreement dated as of May 5, 2006, by
and among Borrower, Bank of America, as Administrative Agent, and each of the
Lenders defined therein (such Lenders are collectively, the “Term A Lenders” and
individually a “Term A Lender”) (as amended, the “Term A Credit Agreement”), and
(c) that certain Term Loan B Credit Agreement dated as of May 5, 2006, by and
among Borrower, Bank of America, as Administrative Agent (in such capacity,
“Administrative Agent”), and each of the Lenders defined therein (such Lenders
are collectively, the “Lenders” and individually a “Lender”) (as amended, the
“Term B Credit Agreement”).  Unless otherwise defined herein, capitalized terms
shall have the same meanings as specified therefor in the Term B Credit
Agreement.


1.           Notice of Amendment of Revolving Credit Agreement and Term A Credit
Agreement.


Pursuant to that certain Eighth Amendment to Revolving Credit Agreement and
Seventh Amendment to Term Loan A Credit Agreement executed as of August 12,
2009, by and among Borrower, Bank of America, each Revolver Lender and Term A
Lender party thereto, and certain other parties (the “Revolver and Term A
Amendment”), a copy of which is attached hereto as Exhibit A, certain covenants
and defined terms in the Revolving Credit Agreement and the Term A Credit
Agreement have been modified.  Pursuant to Section 11.1 of the Term B Credit
Agreement, any modifications of the provisions of the Revolving Credit Agreement
and Term A Credit Agreement that correspond to Sections 3.5, 3.6, any Section of
Article 7, any Section of Article 8, or Sections 9.1(c) through (o) (and related
definitions) of the Term B Credit Agreement (collectively, the “Auto-Amend
Provisions”), shall also automatically modify the Auto-Amend Provisions in the
Term B Credit Agreement. Borrower and Administrative Agent hereby notify Lenders
that such Auto-Amend Provisions in the Term B Credit Agreement have been
modified to the extent so modified in the Revolver and Term A Amendment.


2.           ENTIRETIES.  THE TERM B CREDIT AGREEMENT AND THE OTHER LOAN
DOCUMENTS, AS AMENDED BY THIS NOTICE, REPRESENTS THE FINAL AGREEMENT BETWEEN THE
PARTIES ABOUT THE SUBJECT MATTER HEREOF AND THEREOF, AND MAY NOT BE CONTRADICTED
BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.


[Signature pages follow.]





 
 

--------------------------------------------------------------------------------

 



Very truly yours,


BANK OF AMERICA, N.A., as Administrative Agent





     
By:
/s/ Ann E. Superfisky
   
Name:  Ann E. Superfisky
   
Title:    Vice President
 






Signature Page to
Notice of Revolver and Term A Amendment (August 12, 2009)
 
 

--------------------------------------------------------------------------------

 

Accepted and Agreed to as of August 12, 2009:




STANDARD PACIFIC CORP.





     
By:
/s/ John M. Stephens
   
Name:        John M. Stephens
   
Title:          Senior Vice President & Chief Financial Officer
 













Signature Page to
Notice of Revolver and Term A Amendment (August 12, 2009)


 
 